

Exhibit 10(b)




EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) among UNITED RENTALS, INC., UNITED
RENTALS (NORTH AMERICA), INC., both Delaware corporations, each having a
principal place of business at 100 First Stamford Place - Suite 700, Stamford,
CT 06902 (United Rentals, Inc. and its subsidiaries and other affiliates are
referred to collectively as the “Company”), and ANDREW LIMOGES (“Employee” or
“you”) is hereby entered into as of October 12, 2018.
Recitals:
The Company engages in the business of renting and selling equipment and
merchandise to the commercial and general public, including construction
equipment, earthmoving equipment, aerial work platforms, traffic safety
equipment, trench safety equipment, pumps, tanks, filtration, power and HVAC
equipment, industrial equipment, sanitation equipment, landscaping equipment,
home repair equipment, maintenance equipment, contractor supplies, general
tools, light equipment and specialty equipment, as well as the buying of
companies that engage in such activities, along with the training and computer
systems designed, developed and utilized with respect to support any of the
foregoing. The Company may in the future also engage in other businesses.
Employee is or will be employed by the Company in a confidential relationship
where Employee, in the course of his or her employment with the Company, and in
exchange for Employee’s confidentiality obligations, has become and/or will
become familiar with and aware of confidential information which was established
and maintained at great expense to the Company; this information is Confidential
Information and/or a Trade Secret (as defined below) and constitutes valuable
goodwill of the Company. The protection of these Trade Secrets and Confidential
Information is of critical importance to the Company.


The Company will sustain irreparable harm if Employee should violate the
provisions of this Agreement. Monetary damages for such losses would be
extremely difficult to calculate and would be inadequate to fully compensate the
Company.


NOW, THEREFORE, in consideration of the Company’s promotion and employment of
Employee on an at-will basis as described in this Agreement and any offer letter
that accompanies this Agreement, the Company’s agreement to Section 3.1, as well
as the entrustment of customer relationships/goodwill, and the provision of
access to the Company’s Trade Secrets and Confidential Information (both as
defined below), the Employee acknowledges that sufficient consideration is being
granted in exchange for the terms and provisions contained herein, including,
but not limited to, the non-compete provisions contained in Section 3 hereof and
the assignment provision contained in Section 9(c) hereof. For the mutual
promises, terms, covenants and conditions set forth herein and the performance
of each, it is hereby agreed as follows:
1.    Employment At Will; Full Time, Etc.
(a)
Employee is employed on at-will basis. Employee’s employment may be terminated
by the Company or by the Employee, at any time, for any reason or no reason,
without notice or cause.

(b)
During Employee’s employment, Employee shall devote his or her full time and
attention and use his or her best efforts to promote and further the business
and services of the Company and shall not be engaged in any other business
activity pursued for gain, profit or other pecuniary advantage without the prior
written consent of the Company. Employee shall faithfully adhere to, execute and
fulfill all policies established by the Company.

(c)
All funds received by Employee on behalf of the Company, if any, shall be held
in trust for the Company and shall be delivered to the Company as soon as
practicable. Although the Company will reimburse Employee for appropriate and
properly-documented expenses that are incurred by Employee on behalf of the
Company in accordance with Company policies in effect from time to time,
Employee shall not seek reimbursement for, or utilize a Company credit card or
funds for, personal or inappropriate expenses at any time.

(d)
Employee agrees and acknowledges that if Employee is eligible to receive
commissions, bonuses or other incentive pay (referred to collectively as
“Incentive Compensation”), such Incentive Compensation, if any, shall be
calculated in accordance with the applicable Company policies, procedures and/or
plans that are in effect at that time. Employee understands and agrees that it
is his or her responsibility to review such policies, procedures and/or plans as
needed to ensure his or her comprehension. Employee agrees to raise any
questions he or she has about such policies, procedures and/or plans with his or
her supervisor or the Human Resources department. Employee further agrees and
acknowledges that all applicable Company policies, procedures and/or plans may
be revoked or amended at the Company’s sole discretion and at any time without
advance notice to Employee.





--------------------------------------------------------------------------------




2.    Trade Secrets; Confidentiality and Company Property. During and at all
times after Employee’s employment with the Company:
(a)
Employee will not communicate or disclose to any person or entity, without the
Company’s prior written consent, any Trade Secrets or other Confidential
Information (as defined below), whether prepared by Employee or others;

(b)
Employee will not, except in the furtherance of the business of the Company, use
any Trade Secrets or other Confidential Information in order to solicit, call
upon or do business with any person or entity;

(c)
Employee will not directly or indirectly use any Trade Secrets or other
Confidential Information other than as directed by the Company in writing;

(d)
Employee will not, except in the furtherance of the business of the Company,
copy, delete, remove and/or retain any Trade Secrets or other Confidential
Information, whether in electronic, paper, or other form, from the premises of
the Company, or from Company servers, computers, cellular/mobile phones,
smartphones, tablets, or other devices, without the prior written consent of the
Company;

(e)
All products, correspondence, reports, records, charts, customer contact
information, advertising materials, designs, plans, manuals, field guides,
memoranda, lists and other property compiled or produced by Employee or
delivered or made available to Employee by or on behalf of the Company or by its
customers (including, but not limited to, customers solicited by the Employee),
whether or not Confidential Information, shall be and remain the property of the
Company, shall be subject at all times to its direction and control, and shall
be returned immediately whenever demanded/requested by the Company;

(f)
Upon termination of employment for any reason whatsoever, or upon request at any
time, Employee shall, immediately and in no event more than three (3) business
days thereafter: (i) turn over to the Company, and not maintain any copy of, all
Company property, data, and information, including, but not limited to, any
customer names, contact information, or other customer data stored in any
Company or personal cellular/mobile phone, smartphone, tablet, personal
computers or other electronic device(s) (collectively, “Devices”), as well as
backups of any Device stored on any other Device or in any location (“Backups”);
(ii) provide to the Company, in writing, all user names, IDs, passwords, pin
codes, and encryption or other access/authorization keys/data utilized by
Employee with respect to any Company Devices, computers, hardware or services;
(iii) comply with all exit interview and/or termination processes utilized by
the Company; (iv) promptly deliver to the Company all originals and copies
(whether in note, memo or other document form or on/in the Device(s), Backups,
USB drive(s), hard drive(s), video, audio, computer tapes, discs, electronic
media, cloud-based accounts, other formats now known or hereinafter devised, or
otherwise) of all Trade Secrets or other Confidential Information, and all
property identified in Section 2(e) above, that is in Employee’s possession,
custody or control, whether prepared by Employee or others, including, but not
limited to, the information described above in this Section 2(f); (v) tender to
the Company all Company property, including but not limited to any Device(s),
Backups, USB drive(s), hard drive(s), video, audio, computer tapes, discs,
electronic media, cloud-based accounts, or other electronic devices or formats
now known or hereinafter devised, on which Employee stored any Confidential
Information or Trade Secrets; and (vi) arrange with the Company a safe, secure,
and complete removal/deletion of any and all remaining electronic copies of any
such data or information, including, but not limited to, the information
described above in this Section 2(f);

(g)
“Trade Secrets” shall mean all information not generally known about the
business of the Company, which is subject to reasonable efforts to maintain its
secrecy or confidentiality, and from which the Company derives economic value
from the fact that the information is not generally known to others who may
obtain economic value from its disclosure or use, regardless of whether such
information is specifically designated as a trade secret, and regardless of
whether such information may be protected as a trade secret under any applicable
law. Employee acknowledges that the Company’s Trade Secrets are owned by the
Company in Connecticut, and that Employee will access, utilize, and/or obtain
such Trade Secrets.

(h)
“Confidential Information” includes, but is not limited to:

(i)
business, strategic and marketing plans and forecasts, and the past results of
such plans and forecasts;

(ii)
business, pricing and management methods, as well as the accumulation,
compilation and organization of such information;

(iii)
operations manuals and best practices memoranda;

(iv)
finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions;



2

--------------------------------------------------------------------------------




(v)
arrangements with, preferences, pricing history, transaction history, identity
of internal contacts or other proprietary business information relating to, the
Company’s customers, equipment suppliers, manufacturers, financiers, owners or
operators, representatives and other persons who have business relationships
with the Company or who are prospects for business relationships with the
Company;

(vi)
technical information, work product and know-how;

(vii)
cost, operating, and other management information systems, and other software
and programming developed, maintained and/or utilized by the Company;

(viii)
the name of any company or business, any part of which is or at any time was a
candidate for potential acquisition by the Company, together with all analyses
and other information which the Company has generated, compiled or otherwise
obtained with respect to such candidate, business or potential acquisition, or
with respect to the potential effect of such acquisition on the Company’s
business, assets, financial results or prospects; and

(ix)
the Company’s Trade Secrets (note that some of the information listed above may
also be a Trade Secret).

Employee understands that the Company’s Confidential Information includes not
only the individual categories of information identified in this Section 2, but
also the compilation and/or aggregation of the Company’s information, which is
and has been compiled/aggregated via significant effort and expense and which
has value to the Company and to the Company’s employees as used in furtherance
of the Company’s business.
(i)
IMPORTANT NOTICE TO ALL EMPLOYEES UNDER 18 U.S.C. SECTION 1833(B): Although the
Company is committed to the protection of its Confidential Information and/or
Trade Secrets, Employee should be aware that an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.

3.    Non-Compete Provisions. The following covenants are made by Employee in
partial consideration of the Company’s employment of Employee as described
herein (including, but not limited to, the substantial economic investment made
by the Company in the employment, education and training of Employee and the
compensation and other benefits afforded by the Company to the Employee), as
well as the entrustment of customer relationships/goodwill, and the provision of
access to the Company’s Trade Secrets and Confidential Information. Such
covenants were material inducements to the Company in deciding to invest in
Employee and giving Employee access to the Company’s Trade Secrets, Confidential
Information, customer relationships and goodwill.
(a)
During Employee’s employment by the Company and for a period of 12 months
following the termination of his or her employment for any reason whatsoever,
whether or not for cause or by resignation, Employee will not, directly or
indirectly (whether through affiliates, relatives or otherwise):

(i)
in any Restricted Area (as hereinafter defined), be employed or retained by any
person or entity who or which then competes with the Company in the Restricted
Area to any reasonable extent, or directly or indirectly own any interest in any
such person or entity or render to it any consulting or other services or any
advice, assistance or other accommodation. Employee shall be deemed to be
employed or retained in the Restricted Area if Employee has an office in the
Restricted Area or if Employee performs any duties or renders any advice in, or
with respect to any competitive facility or business activities in, the
Restricted Area. A “Restricted Area” means each of:

(A)
any state in the United States and any province in Canada in which the Company
conducts any equipment rental or other equipment-related activity, it being
agreed that each state and province is one unitary market for purposes of the
Company’s business;

(B)
the states of 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) California, 6)
Colorado, 7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia, 11) Hawaii, 12)
Idaho, 13) Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17) Kentucky, 18)
Louisiana, 19) Maine, 20) Maryland (including the District of Columbia), 21)
Massachusetts, 22) Michigan, 23) Minnesota, 24)



3

--------------------------------------------------------------------------------




Mississippi, 25) Missouri, 26) Montana, 27) Nebraska, 28) Nevada, 29) New
Hampshire, 30) New Jersey, 31) New Mexico, 32) New York, 33) North Carolina, 34)
North Dakota, 35) Ohio, 36) Oklahoma, 37) Oregon, 38) Pennsylvania, 39) Rhode
Island, 40) South Carolina, 41) South Dakota, 42) Tennessee, 43) Texas, 44)
Utah, 45) Vermont, 46) Virginia, 47) Washington, 48) West Virginia, 49)
Wisconsin, and 50) Wyoming; and the Canadian Provinces of 1) New Brunswick, 2)
Newfoundland and Labrador, 3) Nova Scotia, 4) Ontario, 5) Prince Edward Island,
6) Quebec, 7) Manitoba, 8) Saskatchewan, 9) Alberta, and 10) British Columbia;
(C)
a 50 mile radius from any and all Company locations for which Employee performed
services, or had management, financial, sales, corporate, or other
responsibilities, at any time during the two year period preceding the
termination of his or her employment;

(D)
the geographic area(s) in which or in relation to which Employee shall have
performed any duties, or had management, financial, sales, corporate, or other
responsibilities, for the Company during the two year period preceding the
termination of his or her employment; and

(E)
the geographic area(s) in which or about which Employee had involvement in the
development, review, use, presentation, or implementation of Confidential
Information during the two year period preceding the termination of his or her
employment.

(ii)
Be employed or retained anywhere in the United States or Canada by a Similar
Entity (as hereinafter defined), or directly or indirectly own any interest in
any Similar Entity or render to it any consulting or other services. A "Similar
Entity" means each of:

(A)
the following: 1) Aggreko, 2) Ahern Rentals, 3) BlueLine Rental, 4) Caterpillar,
5) CAT Rental, 6) Deere & Co., 7) H & E Equipment, 8) Herc Rentals, 9) Home
Depot, 10) Mobile Mini, 11) Sunstate Equipment, 12) Sunbelt Rentals, 13) Synergy
Equipment, 14) any company on the “RER 100” list, and 15) any affiliate or
dealer of any of the foregoing;

(B)
any entity which at any time during the term of Employee’s employment was a
candidate for acquisition by or merger with the Company (provided Employee was
aware of the possibility of such acquisition or merger) ; and

(C)
any entity which owns or owned any assets or facility which were acquired by the
Company (provided Employee was involved in or otherwise related to such
acquisition).

(b)
During his or her employment by the Company and for a period of 12 months
immediately following the termination of Employee’s employment for any reason
whatsoever, whether or not for cause or by resignation, Employee will not
anywhere directly or indirectly (whether as an owner, partner, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons):

(i)
solicit or accept the business of, call upon, contact, or communicate with any
person or entity, or affiliate of any such person or entity, who or which is or
was a customer, business prospect or other person who had a business
relationship with the Company resulting in and/or for the purpose of providing
or obtaining any product or service reasonably deemed competitive with any
product or service then offered by the Company; provided, however, that this
limitation shall apply only with respect to persons or entities with whom
Employee had a business relationship, with whom Employee communicated, with whom
Employee transacted business, or about whom Employee had Confidential
Information while employed by the Company;

(ii)
approve, solicit or retain, or discuss the employment or retention (whether as
an employee, consultant or otherwise) of any person who was an employee of the
Company at any time during the one year period preceding the termination of
Employee’s employment by the Company. Nothing in this section restricts
employees from engaging in protected activities with other employees concerning
their wages, hours, and working conditions as set forth in Section 7 of the
National Labor Relations Act;

(iii)
solicit or encourage any person to leave the employ of the Company;

(iv)
call upon or assist in the acquisition of any company which was, during the
one-year period preceding the termination of Employee’s employment by the
Company, the target of possible acquisition by the Company (provided Employee
was aware of the possible acquisition); or



4

--------------------------------------------------------------------------------




(v)
own any interest in or be employed by or provide any services to any person or
entity which engages in any conduct which is prohibited to Employee under this
Section 3(b) (this provision shall not prohibit Employee’s ownership of less
than 5% of the outstanding common stock of a publicly-traded company).

(c)
Before taking any position with any person or entity during the 12 month period
following the termination of his or her employment for any reason, with or
without cause or by resignation, Employee will give prior written notice to the
Company of the name of such person or entity, as well as the assigned location,
duties and responsibilities related to the position under consideration by
Employee. Employee understands and expressly agrees that the obligation to
provide written notice under this Section 3(c) is a material term of this
Agreement, and that the failure to provide such notice shall be a material
breach of this Agreement, and shall constitute a presumption that any employment
about which he or she failed to give notice violates Section 3(a) and/or would
necessarily result in a violation of Section 3(b) of this Agreement.
Irrespective of whether such notice is given, the Company shall be entitled to
advise any person or entity of the provisions of this Agreement, and to
correspond and otherwise deal with any person or entity to ensure that the
provisions of this Agreement are enforced and duly discharged. Employee
acknowledges that Employee has not signed a confidentiality, non-competition or
non-solicitation agreement with any former employer that by its terms remains in
effect.

(d)
All time periods in Section 3 of this Agreement shall be computed by excluding
from such computation any time during which Employee is in violation of any
provision of this Agreement and any time during which there is pending in any
court of competent jurisdiction any action (including any appeal from any final
judgment) brought by any person, whether or not a party to this Agreement, in
which action the Company seeks to enforce the agreements and/or covenants in
this Agreement or in which any person contests the validity of such agreements
and/or covenants or their enforceability or seeks to avoid their performance or
enforcement.

(e)
Employee understands that the provisions of this Agreement have been carefully
designed to restrict his or her activities to the minimum extent that is
consistent with law and the Company's legitimate interests. Employee has
carefully considered these restrictions, and Employee confirms that they are
reasonable in both duration and geographic scope and will not unduly restrict
Employee’s ability to obtain a livelihood. Employee has heretofore engaged in
businesses other than the business in which Employee will be engaged on behalf
of the Company. Employee acknowledges and agrees that Employee has had the
opportunity to discuss this Agreement and all of its terms with Employee’s
attorney before signing this Agreement.

(f)
Employee acknowledges that monetary damages will be inadequate and the Company
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced. Employee agrees that, in the event of a breach or
threatened breach of this Agreement, the Company shall be entitled, among other
remedies (i) to an injunction temporarily, preliminarily, and/or permanently
restraining any violation of this Agreement (without any bond or other security
being required) by Employee and by any person or entity to whom Employee
provides or proposes to provide any services in violation of this Agreement,
(ii) to require Employee to hold in a constructive trust, account for and pay
over to the Company all compensation and other benefits which Employee shall
derive as a result of any action or omission which is a violation of any
provision of this Agreement and (iii) to require Employee to account for and pay
over to the Company any net profit earned by the Employee from the exercise
and/or vesting, during the 24-month period prior to the termination of his or
her employment, of any stock options and/or restricted stock issued to him/her
by the Company.

(g)
The terms and provisions of this Section 3 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement will thereby be affected. The courts enforcing
this Agreement shall be entitled to reform or modify the duration, scope or
other provision of any restriction contained herein to the extent such
restriction would otherwise be unenforceable, and such restriction as
reformed/modified shall be enforced.

3.1    Salary Continuation Payments.
(a)
In the event Employee’s employment was terminated by the Company without “cause”
(as defined below), then, for a period of 12 months following termination of
employment, the Company shall pay to Employee every two weeks 1/26th of
Employee’s Compensation paid to Employee by the Company during the 12 month
period immediately preceding termination of his or her employment (as
applicable, the “Salary Continuation Payments”); provided, however, all Salary
Continuation Payments are conditioned upon Employee’s execution of a separation
agreement and general release, in such form as the Company in its sole
discretion determines. The Company shall provide Employee with the proposed form
of separation agreement and general release no later than seven (7) days
following the date of termination, and Employee shall execute and cause to
become irrevocable such release no later than fifty-two (52) days after the date
of termination. In the event Employee



5

--------------------------------------------------------------------------------




fails to execute the aforementioned separation agreement and general release, or
Employee at any time breaches any of the terms of this Agreement, the provisions
of this Agreement shall remain in effect for the full terms specified herein,
including any applicable tolling period provided under Section 3(d), except that
the Company shall not be obligated to, or shall no longer be obligated to,
provide to Employee the Salary Continuation Payments. Payments by the Company to
the Employee, if any, shall be subject to the same withholding as applied during
the Employee’s employment.
(b)
As used in this Section 3.1, “Employee’s Compensation,” for any period, shall be
limited to only the Employee’s base salary. For sales employees only, who
received more compensation in the form of commissions than base salary during
the 12 month period immediately preceding termination, both Employee’s base
salary and commissions shall be included in determining Employee’s Compensation.

(c)
As used in this Section 3.1, “cause” shall mean the occurrence of any of the
following events as solely determined by the Company: (i) the Employee has
misappropriated any funds or property of the Company, or has willfully or
negligently destroyed property of the Company; (ii) the Employee has been
convicted of any crime that impairs the Employee’s ability to perform his or her
duties and responsibilities with the Company, or that causes or may cause damage
to the Company or its operations or reputation, or that involves fraud,
embezzlement or moral turpitude; (iii) the Employee has (a) obtained personal
profit from any transaction of or involving the Company (or engaged in any
activity with the intent of obtaining such a personal profit) without the prior
written approval of the Company or (b) engaged in any other conduct which
constitutes a breach of fiduciary duty or the duty of loyalty to the Company and
which has resulted or may result in damage to the Company; (iv) the Employee’s
job performance is unsatisfactory; (v) the Employee has engaged in on-the-job
conduct that falls below the standards the Company may reasonably expect; (vi)
the Employee’s use of alcohol or drugs has interfered with his or her ability to
perform his or her duties and responsibilities with the Company; (vii) the
Employee has knowingly made any untrue statement or omission on or in support of
the Employee’s application for employment with the Company, regardless of when
discovered; (viii) the Employee has falsified Company records; (ix) the Employee
has an unsatisfactory record of tardiness and/or attendance; (x) the Employee
has committed any act intended to damage the reputation of the Company or which,
in fact, damages the reputation of the Company; (xi) the Employee has disclosed
to any unauthorized person any confidential or proprietary information, records,
data, formulae, specifications or trade secrets or other information of value to
the Company; (xii) the Employee has (a) violated the Company’s policies or rules
(including, but not limited to, the Company’s equal employment opportunity
policies) or (b) is guilty of negligence or misconduct in the performance of his
or her duties with the Company; or (xiii) the Employee has given notice or other
indication of Employee’s intent to resign, to seek employment with a competitor,
and/or to take any action that might injure, damage, or irreparably harm the
Company or which could lead to the unauthorized use or disclosure of the
Company’s Trade Secrets or Confidential Information.

3.2    Section 409A
(a)
The Company makes no representations regarding the tax implications of any
compensation, payments and/or benefits to be paid to Employee under the
Employment Agreement, including, without limitation, under Section 409A of the
Internal Revenue Code (the “Code”). (Nothing in this Section 3.2 shall be
construed as creating a right to any compensation, payments and/or benefits).
Employee is advised to consult with a tax attorney/advisor regarding any tax
implications. In the event the Company and Employee agree that the terms hereof
would result in Employee being subject to tax under Section 409A of the Code,
Employee and the Company shall negotiate in good faith to amend the Employment
Agreement to the extent necessary to prevent the assessment of any such tax,
including by delaying the payment dates of any amounts hereunder. If for any
reason, such as imprecision in drafting, any provision of the Employment
Agreement (or of any award of compensation, including, without limitation,
equity compensation or benefits) does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent.

(b)
To the extent that the right to any payment (including the provision of
benefits) under the Employment Agreement provides for deferred compensation
within the meaning of Code Section 409A that is not exempt from Code Section
409A as involuntary separation pay or a short-term deferral (or otherwise), a
termination of employment shall not be deemed to have occurred for purposes of
any provision of the Employment Agreement providing for any payment or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision, references to a “termination,” “termination of
employment,” or like terms shall mean “separation from service”.



6

--------------------------------------------------------------------------------




(c)
In addition, notwithstanding any provision to the contrary in the Employment
Agreement, if Employee is deemed on the date of Employee’s “separation from
service” (within the meaning of Code Section 409A) to be a “specified employee”
(within the meaning of Code Section 409A), then with regard to any payment that
is required to be delayed pursuant to Code Section 409A(a)(2)(B), such payment
shall not be made prior to the earlier of (i) the expiration of the six (6)
month period measured from the date of his or her “separation from service” and
(ii) the date of his or her death. Each payment under the Employment Agreement
shall be treated as a separate payment for purposes of Code Section 409A. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under the Employment Agreement.

(d)
All reimbursements and in-kind benefits provided under the Employment Agreement
that constitute deferred compensation within the meaning of Section 409A of the
Code shall be made or provided in accordance with the requirements of Section
409A of the Code, including, without limitation, that (i) subject to any shorter
time periods provided herein, in no event shall such reimbursements and payments
by the Company under the Employment Agreement be made later than the end of the
calendar year next following the calendar year in which the applicable fees and
expenses were incurred; (ii) the amount of such reimbursements, payments and
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the reimbursements and in-kind benefits that the
Company is obligated to pay or provide in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid); (iii) Employee’s right to
have the Company pay or provide such reimbursements and in-kind benefits may not
be liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Employee’s remaining lifetime (or if longer, through
the 20th anniversary of the effective date of the Employment Agreement).

4.    Inventions and Intellectual Property. Employee shall promptly disclose to
the Company any and all conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Employee, solely or jointly with another, during or after regular hours of
employment, during the period of employment or within one year thereafter, and
which are related to the business or activities of the Company or which Employee
conceives as a result of his or her employment by the Company, and Employee
hereby assigns and agrees to assign all Employee’s interests therein to the
Company or its nominee. Employee also agrees that all works created by him/her
are considered work made for hire and prepared by Employee within the scope of
his/her employment by the Company and Employee further agrees to assign, and
hereby does assign automatically, all such future work to the Company. Whenever
requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments that the Company shall deem
necessary to apply for and obtain any patent or copyright in the United States
or any foreign country or to otherwise protect the Company's interest therein.
These obligations shall continue beyond the termination of employment with
respect to inventions, improvements and valuable discoveries, whether patentable
or not, conceived, made or acquired by Employee during the period of employment
or within one year thereafter, and shall be binding upon Employee’s assigns,
executors, administrators and other legal representatives.
5.    Jurisdiction, Arbitration & Attorneys’ Fees.
(a)
Consent to Personal Jurisdiction. Employee hereby agrees that the interpretation
and enforcement of the provisions of this Agreement shall be resolved and
determined exclusively by the state court sitting in Fairfield County,
Connecticut or the federal courts in the District of Connecticut and Employee
hereby consents that such courts be granted exclusive jurisdiction for such
purpose. Employee hereby acknowledges that, in the performance of his or her
duties, Employee will maintain significant contacts with the Company’s corporate
offices and/or infrastructure in Connecticut, including, without limitation,
telephone and email contacts with corporate personnel, access to corporate
databases and other data and intellectual property maintained in Connecticut,
required attendance at certain training and/or strategic meetings, and payment
of business related travel and entertainment expenses.

(b)
Waiver of Jury Trial. Employee and the Company hereby waive a trial by jury in
all legal disputes brought pursuant to this Agreement.

(c)
Waiver of Service. Employee agrees to waive formal service of process under any
applicable federal or state rules of procedure. Service of process shall be
effective when given in the manner provided for notices hereunder.

(d)
Arbitration of Certain Claims by Employee.

(i)
Any and all claims by Employee relating to any matter arising during or after
the employment of the Employee by Company or in connection with the cessation of
said employment shall be resolved exclusively by arbitration conducted by one
arbitrator in accordance with the Employment Arbitration Rules and Mediation
Procedures established by the American Arbitration Association (AAA). The
Company will provide a copy of these Rules to Employee on request. The decision
of the arbitrator



7

--------------------------------------------------------------------------------




will be final and binding on both parties. (Note that this arbitration provision
shall not apply to any claims by the Company against Employee or any matters
within the scope of Section 5(a)).
(ii)
The claims and disputes to be arbitrated under this Section 5(d) (“Arbitrable
Claims”) include, without limitation, disputes or claims arising under (A)
federal, state, and local statutory or common law (examples include, but are not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act, and the Americans with Disabilities Act), (B) the law of contract
and (C) the law of tort.

(iii)
Each Arbitrable Claim shall automatically expire unless Employee begins
arbitration for the claim no later than the first anniversary of the day on
which the Employee learned or reasonably should have learned that he or she may
have such claim.

(iv)
No Arbitrable Claim may be initiated or maintained on a putative or certified
class, collective or multi-party action basis either in a court or in
Arbitration. Any Arbitrable Claim purporting to be brought as a putative or
certified class, collective or multi-party action basis will be decided under
these rules as an individual claim in Arbitration.

(v)
No language in this document is intended to limit in any way Employee’s rights
under the National Labor Relations Act (“NLRA”), and any claims under the NLRA
are specifically excluded from the arbitration provisions described above.

(e)
Attorneys’ Fees. If Employee breaches any of the covenants set forth in this
Agreement, or brings any action challenging this Agreement or its enforcement,
Employee agrees to pay all costs (including reasonable attorneys’ fees) incurred
by the Company in establishing that breach and/or in otherwise defending or
enforcing any of the covenants or provisions of this Agreement.

6.    Suits Against Company.
(a)
Both during and after the term of employment hereunder, Employee covenants that
Employee will not bring suit or file counterclaims against the Company, for
corporate misconduct (which for this purpose does not mean matters for which
Employee has a personal claim against the Company in his or her capacity as an
employee), unless both of (i) and (ii) shall have occurred, namely:

(i)
Employee shall have first made written demand to the Company's Board of
Directors to investigate and deal with such misconduct, and

(ii)
The Board of Directors shall have failed within 45 days after the date of
receipt of such demand to establish a Special Litigation Committee, consisting
exclusively of outside directors, to investigate and deal with such misconduct.

(b)
Without limiting the generality of and to further implement the foregoing,
Employee irrevocably and unconditionally consents at the option of the Company
to the entry of temporary restraining orders and temporary and permanent
injunctions (without posting bond or other security) against the filing of any
action or counterclaim that is prohibited hereunder.

(c)
The opinion of the Board of Directors shall be binding and conclusive on the
determination of which directors constitute "outside directors," and the
determination of the Special Litigation Committee shall be binding and
conclusive on all matters relating to the actual or alleged misconduct which is
referred to it as aforesaid.

7.    Cooperation in Proceedings. During and after the termination of Employee’s
employment, Employee will cooperate fully at reasonable times with the Company
in all litigations, investigations, and/or regulatory proceedings on which the
Company seeks Employee’s assistance and as to which Employee has any knowledge
or involvement. Without limiting the generality of the foregoing, Employee will
testify at such litigations and other proceedings, and will cooperate with
counsel to the Company in preparing materials and providing information
regarding such matters. Except as required by law and/or related to an
investigation by a government agency, Employee will not in any way cooperate or
assist any person or entity in any matter which is adverse to the Company.
Employee understands that nothing in this Agreement shall limit Employee’s
rights under applicable law to provide truthful information to any governmental
entity or to file a charge with or participate in an investigation conducted by
any governmental entity or from cooperating with any government investigation,
making a truthful statement or complaint to law enforcement or a government
agency, testifying under oath to law enforcement or a government agency, or from
complying with a properly-served and lawfully-issued subpoena or similar order
issued by a government agency or court of competent jurisdiction.
8.    Non-Disparagement. Except as may be compelled by law or as authorized in
writing by the Company, during and at all times after Employee’s employment with
the Company, Employee shall not make any oral or written defamatory or
recklessly


8

--------------------------------------------------------------------------------




malicious statements, or take any actions, which could disparage or denigrate
the Company or its current or former officers, directors, employees, products or
services.
9.    Miscellaneous.
(a)
This Agreement is not a promise of employment. There are no oral
representations, understandings or agreements with the Company or any of its
officers, directors or employees covering the same subject matter as this
Agreement. This written Agreement is the final, complete and exclusive statement
and expression of the agreement between the Company and Employee and of all the
terms of this Agreement, it cancels and supersedes all prior agreements with
respect to the subject matter hereof, and it cannot be modified, varied,
contradicted or supplemented by evidence of any prior, contemporaneous or
subsequent oral agreement(s), or any prior written agreement(s). Notwithstanding
the foregoing, in the case of any Restricted Stock Unit Agreement (“RSU
Agreement”) between Employee and the Company, Employee understands that any
post-employment obligations contained in such RSU Agreement(s) are independent
of and in addition to those contained in this Agreement. Employee also
understands and agrees that Employee’s role, responsibilities, and terms of
employment may change over time, and that any such change will not affect the
validity or enforceability of this Agreement. This written Agreement may not be
later modified, varied, contradicted, or supplemented except by a further
writing signed by the Company and Employee, and no term of this Agreement may be
waived except by a writing signed by the party waiving the benefit of such
terms.

(b)
No waiver by the parties hereto of any default or breach of any term, condition
or covenant of this Agreement shall be deemed to be a waiver of any subsequent
default or breach of the same or any other term, condition or covenant contained
herein. This Agreement is intended, among other things, to supplement the
applicable common and/or statutory laws and does not in any way abrogate any of
the obligations or duties Employee otherwise owes to the Company.

(c)
This Agreement shall be binding upon and inure to the benefit of the parties
named herein and their respective heirs, legal representatives, successors and
permitted assigns. Employee may not assign either this Agreement or any of
Employee’s rights, interests or obligations hereunder. Employee hereby agrees
and acknowledges that the Company may assign any or all of its rights and
interest hereunder, including, but not limited to, Employee’s agreements
contained in Section 2 and Section 3 hereof, without the consent of Employee, to
any person or entity that acquires any of the assets of the Company, or to any
affiliate of the Company, or to any entity with which the Company merges or
consolidates.

(d)
Whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

To the Company:            100 First Stamford Place - Suite 700
Stamford, CT 06902                
Attn: Human Resources Department


To Employee:
To the home address Employee last provided to the Company’s Human Resources
department

Notice shall be deemed effective: (a) five business days after the document is
deposited in the U.S. mail (provided it is sent via first class mail, certified,
return receipt requested); (b) one business day after the document is delivered
to a nationally recognized air courier for next day delivery; and/or (c) upon
personal delivery. Either party may change the address for notice by notifying
the other party of such change in accordance with this paragraph. Any failure by
Employee to update his or her address shall not impact the validity of any
Notice, provided it is given in the manner prescribed in this subsection.
(e)
This Agreement contains independently-enforceable obligations. If any section,
provision or clause of this Agreement, or any portion thereof, is held void or
unenforceable, the remainder of such section, provision or clause, and all other
sections, provisions or clauses of this Agreement, shall remain in full force
and effect as if the section, provision or clause determined to be void or
unenforceable had not been contained herein. The paragraph headings herein are
for reference purposes only and are not intended in any way to describe,
interpret, define or limit the extent or intent of this Agreement or any part
hereof.

(f)
All rights and remedies of either party expressly set forth herein are intended
to be cumulative and not in limitation of any other right or remedy set forth
herein or otherwise available to such party at law or in equity. Notwithstanding
the foregoing, in no event shall the Company be liable to Employee for
consequential or punitive damages, except as specifically provided in this
Agreement.

(g)
This Agreement shall in all respects be construed according to the laws of the
State of Connecticut, without regard to its conflict of laws principles.



9

--------------------------------------------------------------------------------




(h)
This Agreement may be executed digitally, electronically and/or by facsimile,
and may be transmitted digitally, electronically, and/or by facsimile, in any
number of counterparts, each of which upon execution and delivery shall be
considered an original for all purposes; provided, however, all such
counterparts shall, together, upon execution and delivery, constitute one and
the same instrument. 



UNITED RENTALS, INC.                    EMPLOYEE:




BY: /s/ Craig A. Pintoff                        /s/ Andrew Limoges
ANDREW LIMOGES
NAME: Craig A. Pintoff


TITLE: EVP, Chief Administrative and Legal Officer


UNITED RENTALS (NORTH AMERICA), INC.




BY: /s/ Craig A. Pintoff


NAME: Craig A. Pintoff


TITLE: EVP, Chief Administrative and Legal Officer








10